Citation Nr: 0534383	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1997 to 
July 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for hearing loss of the right ear.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, his claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

As a preliminary matter, the Board recognizes the RO obtained 
some of the veteran's VA medical treatment records, and that 
he submitted additional VA medical records in support of his 
claim.  But it is unclear whether all of his relevant VA 
medical treatment records are on file.  He and his 
representative have indicated there may be additional 
pertinent treatment records at the Northport 
VA Medical Center (VAMC) and at the Brooklyn VAMC.

VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain all of the veteran's VA medical 
treatment records, but they were unavailable, there is no 
specific indication in the file these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  


As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

In his substantive appeal (VA Form 9, Appeal to the Board), 
the veteran requested a hearing at the RO before a Member of 
the Board (Veterans Law Judge (VLJ)).  This type of hearing 
is often referred to as a travel Board hearing.  Records show 
a hearing was scheduled for August 2005, and that a letter 
was mailed to the veteran the month prior - in July 2005, 
notifying him of the date, time, and location of 
that hearing.  But the U.S. Postal Service returned this 
letter to the RO because it was undeliverable, as there was 
no such street address as listed.  And as a result, 
the veteran failed to report for the hearing on the date it 
was scheduled to be held.  After further review of his claims 
file, however, it appears that his July 2005 letter was sent 
to an incorrect address.  

The RO mailed the rating decision and statement of the case 
(SOC), as well as the veteran's supplemental statement of the 
case (SSOC), to "224-63 64th Avenue," his correct address, 
but mailed the notice of his travel Board hearing to "224-63 
6th Avenue," an incorrect address.  See 38 C.F.R. § 19.30(a) 
(the RO must furnish the SOC to an appellant at the address 
of record).  According to the veteran's VA examination 
reports and other documents associated with his claims file, 
the "64th Avenue" address is listed as the one to use, and 
he had always received correspondence at this address.  On 
the other hand, the one mailing to the "6th Avenue" address 
was returned to the RO as undeliverable.  And as an 
unfortunate consequence, he did not receive timely notice of 
his August 2005 travel Board hearing - which, itself, is 
justification for his failure to appear for it.

From all accounts, it appears there was an administrative 
error by the RO in the transcription of the veteran's address 
when mailing the notice of his hearing, and thus, notice was 
not sent in the regular course of government action.  
This, in turn, means the "the presumption of 
[administrative] regularity [that] supports the official acts 
of public officers," Butler v. Principi, 244 F.3d 1337, 1340 
(2001), does not apply.  See, too, Schoolman v. West, 12 Vet. 
App. 307, 310 (1999) ("'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  And while the Board acknowledges that 
the veteran has not yet contended that he did not actually 
receive that notice of his hearing, the evidence of record is 
still sufficient to rebut the presumption of regularity to 
presume he did.  So he should be rescheduled for another 
hearing before deciding his appeal.  38 C.F.R. § 20.700 
(2005).  See also Schoolman, supra ("an appellant's 
statement of nonreceipt does not by itself constitute the 
type of clear evidence needed to rebut the presumption of 
regularity that the notice was sent.").  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the Northport and 
Brooklyn VAMCs.  

2.  Then re-schedule the veteran for a 
travel Board hearing at the next 
available opportunity.  Notify him of the 
date, time, and location of his hearing 
and place a copy of the letter in his 
claims file.  If he changes his mind and 
decides not to have a hearing, also 
document this in the record.

3.  If after the above actions, there is 
additional evidence since the most recent 
supplemental statement of the case 
(SSOC), send the veteran another SSOC 
discussing this additional evidence as it 
relates to his claim for hearing loss in 
his right ear.  Give him time to respond.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

